No question is made or doubt entertained but that Pearson 
Merrill had the right to sell the assigned property to the defendants for the sum of $1,100. The only objection raised against it as a sale is, that one-half of the sum was upon a credit of three months; and because an insolvent debtor cannot, in an assignment for the benefit of his creditors, authorize a sale upon a credit, it is claimed that this sale to the defendants was void. This clearly is not so. An assignee who sells under circumstances evincing a disregard for the trust, may be made personally responsible, and instances may occur in which the court, upon the application of the cestuis que trust, would interpose and rescue the assigned property from the hands of a purchaser; but no case has occurred in which a purchaser has been permitted to set up a short credit given him as a bar to an action against him for the purchase price; and until creditors ask the interposition of the court, to prevent the execution of such a sale, the purchaser is without legal excuse for the non-performance of his agreement.
It was objected that the sale of this claim to the plaintiff was void, for the reason that by the terms of it he was to appropriate the sum to be paid by the defendants to him in the same manner that his vendors were bound by the assignment to appropriate it, and this is denominated by the defendants' counsel *Page 157 
an assignment of the vendor's trust, and is objected to upon that ground.
The receiving a promise made by another to discharge their obligations to the creditors of McAuliff, was not an assignment of their obligation which in any respect impaired the rights or interests of the cestuis que trust, nor was it an attempt to do so; and so long as those for whose benefit the trust was created did not see fit to interpose an objection, there was nothing to prevent the defendants from discharging their obligation, and that was the only interest they had in the matter. There is nothing in law or in morals that requires them to object in behalf of others. The objection raised by them is volunteered, and for aught we know, to the annoyance of the creditors, who may, by reason of his failure to perform his obligations, have been delayed, unless these vendors have advanced the amount he should have paid.
The judgment should be reversed, and judgment ordered for the plaintiff, with costs.
SELDEN, J., was absent; all the other judges concurring,
Ordered accordingly.